Citation Nr: 1717292	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  11-07 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1995 to January 1996. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that, in pertinent part, denied entitlement to TDIU.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 

REMAND

The Veteran asserts that she is unable to work because she cannot stand or walk for long periods of time as a result of her service-connected disabilities.   The Veteran is service-connected for right foot and left foot hallux valgus, post-operative bunionectomy; right foot metatarsalgia, post-operative; right and left hip strain; right and left knee strain; post-operative healed left ankle fracture with ORIF; residual scars left foot/ankle, right foot, left great toe and right great toe, and surgical scars of the right and left great toes and right foot. 

Additionally, the Veteran asserts that the effect of the prescription medication for pain related to these service-connected disabilities does not allow her to work.  See March 2017 Appellate Brief; see also July 2010 private treatment record from Dr. AS (describing the functional impact of the Veteran's service-connected disabilities, use of opioid medication to control pain affects her mental clarity, and noting the Veteran's current unemployability). 

In a May 2016 VA examination report, the VA examiner opined that the Veteran'service-connected disabilities did not impact her ability to do sedentary work.  However, the Veteran and her representative have asserted that the prescribed treatment for all the Veteran's service-connected disabilities, including prescription medication, may impact her employability.  The RO specifically requested the May 2016 VA examiner to comment on the effects of the Veteran's prescribed pain medication taken for her service-connected disabilities on her ability to obtain and maintain substantially gainful employment.  However, no comment relating to the prescription medication was provided.  Therefore, a remand is warranted to obtain an addendum from the May 2016 VA examiner commenting on the impact of all of the Veteran's prescribed treatment, to include prescription pain medications, on her ability to function in an occupational environment.  

Further, under 38 C.F.R. § 4.16(a), a veteran must meet certain schedular criteria before an award of a TDIU may be granted.  At the present time, the Veteran does not meet the schedular criteria for consideration of the assignment of TDIU pursuant to 38 C.F.R. § 4.16 (a). The issue, then, is whether the Veteran's service-connected disabilities nevertheless prohibited him from sustaining gainful employment, such that a TDIU rating may be assigned pursuant to 38 C.F.R. § 4.16 (b).  The authority to assign ratings pursuant to 38 C.F.R. § 4.16 (b) has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service, and not the Board.  Where the Board finds entitlement to consideration of assignment of TDIU is warranted, but the percentage requirements of 38 C.F.R. § 4.16 (a) are not met, the proper course of action is to remand the claim for referral to appropriate VA officials.  38 C.F.R. § 4.16 (b) (2016); Bowling v. Principi, 15 Vet. App. 1 (2001). 

Accordingly, the case is REMANDED for the following actions:

1.  Forward the entire claims file to the examiner who prepared the May 2016 VA examination report for a supplemental opinion.  If the prior examiner is unavailable, or is unable to provide the requested supplemental opinion without examining the Veteran, schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to obtain the requested opinions.  The examiner must review the claims file and that review must be noted in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  The examiner should provide the following information: 

Based on review of the record, the examiner should comment on the Veteran's ability to function in an occupational environment and describe the functional limitations related to her service-connected disabilities, to include the impact of the Veteran's prescribed treatment and prescription pain medications.   In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard her age or any impairment caused by nonservice-connected disabilities.  Further, the examiner is requested to reconcile the prior May 2016 opinion with his or her own conclusions.  

The report of examination should include a complete rationale for all conclusions expressed.

3.  Then, refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of entitlement to TDIU pursuant to 38 C.F.R. § 4.16 (b). 

4.  After ensuring compliance with the above, readjudicate the claim for a TDIU.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






